[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Pursuant to Connecticut Practice Book § 445, the above captioned matter is referred to Edward Lemkin, C.P.A., 500 Post Road, Orange, Connecticut for an examination of the account between Fairfield County Tobacco  Candy Co. and Sully's Annex Station, Inc. CT Page 13221
The purpose of such referral is analyze such account as to all charges by Fairfield County Tobacco  Candy Co. and all credits in favor of Sully's Annex Station, Inc.
The accountant's report shall be in chronological order, set out on a month-to-month basis, itemizing each and every charge and credit. Such report shall have separate columns for all charges, separate columns for all credits and separate columns for a running balance.
The parties hereto are ordered to turn over to their respective attorneys all records (compiled in chronological order) bearing on this matter in order that Edward Lemkin, C.P.A. may perform the analysis required hereunder and prepare the appropriate report.
The attorneys herein are ordered, forthwith, to forward to Edward Lemkin, C.P.A. such records furnished by their respective clients. Further, each attorney is ordered to furnish to the other attorney a complete set of all records supplied by their respective clients.
Edward Lemkin is ordered to complete his report on or before December 31, 1995 and furnish his report to the court on or before January 2, 1996 with copies to each attorney for the respective parties.
So ordered.
MORAN, J.